Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 27, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  155191                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v
                                                                  SC: 155191
                                                                  COA: 334915
                                                                  Grand Traverse CC: 98-007739-FC
  MICHAEL BENJAMIN WERNER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 21, 2016
  order of the Court of Appeals is considered and, it appearing to this Court that the cases
  of People v Betts (Docket No. 148981), People v Tucker (Docket No. 152798), and
  People v Snyder (Docket No. 153696) are pending on appeal before this Court and that
  the decisions in those cases may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in those cases.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 27, 2018
           a0723
                                                                               Clerk